By the Court :
The petition in error here filed by L. C. and W. L. Smith is not properly styled a cross-petition in error. There was no judgment below in favor of Pratt. The judgment rendered was entire and wholly in favor of Walworth; and what is styled a cross-petition in error was in fact a petition in error by which the Smiths sought precisely the same remedy that was sought by Pratt, and the relief which they seek is in Pratt’s right. Inasmuch as they relied upon Pratt’s petition in error and upon his counsel to comply with the rule, the case affords no ground for reinstatement.

Motion overruled.

Ale Concur.